Arundell, J., dissenting: The majority opinion holds that the basis for depreciation of the building in the hands of the legatees is its fair market value at the date of decedent’s death, unaffected by the existence of the leasehold. Such an approach would require the inclusion in a decedent’s estate of the entire value of land and building, no matter how nominal the rental to be received under the lease might be. What we are concerned with is petitioner’s economic interest in the property inherited by her and not the value of the property as such. It seems to me the majority holding is entirely unrealistic and I am unable to agree with it. Ejern, TurneR, Arnold, and Disney, JJ., agree with this dissent.